UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 26, 2011 (May 25, 2011) (Date of Report (date of earliest event reported)) Hughes Communications, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-33040 13-3871202 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee IdentificationNumber) 11717 Exploration Lane Germantown, Maryland 20876 (Address of principal executive office and Zip code (301)428-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Hughes Communications, Inc. (the “Company”) Annual Meeting of Stockholders was held on May 25, 2011.Four proposals were submitted to stockholders, as described in the 2011 Proxy Statement, and were approved by stockholders at the meeting. (b) The stockholders elected all of the Company’s nominees for director and ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered accountant for the fiscal year ending December 31, 2011. In addition,in non-binding advisory votes, the stockholders approved the resolution related to the compensation of the Company's executive officers, or say on pay vote, and voted to have say on pay votes every three years in thefuture. The proposals and results of the stockholder votes are as follows: Proposal 1: Election of directors. Nominee Votes For Votes Withheld Andrew D. Africk O. Gene Gabbard Pradman P. Kaul Jeffrey A. Leddy Lawrence Ruisi Aaron J. Stone Michael Weiner Proposal 2: Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accountant of the Company for the fiscal year ending December 31, 2011. Votes For Votes Against Abstentions Proposal 3: Non-binding advisory vote on a resolution approving the compensation of the Company’s executive officers pursuant to the compensation disclosure rules of the Securities and Exchange Commission, or “say on pay” vote. Votes For Votes Against Abstentions Broker Non-Votes Proposal 4: Non-binding advisory vote on the frequency with which say on pay votes should be held in the future. 1 Year 2 years 3 Years Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hughes Communications, Inc. Date:May 26,2011 By: /s/ Dean A. Manson Name: Dean A. Manson Title: Senior Vice President, General Counsel and Secretary 3
